DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3, 7, 10, 12 and 14 in the reply filed on 09/23/2022 is acknowledged.
Claims 2, 4-6, 8-9, 11, 13 and 15 are withdrawn from further consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 1, the claim recite(s) a system comprising components which may be interpreted simply as software, which does not fall under one of the four statutory categories.  It is suggested to amend the claim to include hardware components.  
Dependent claims 3 and 7 depend on independent claim 1 and they do not further limit the claim to statutory subject matter, therefore they are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. US2009/0290716 hereinafter referred to as O’Conner, in view of Moffat US2013/0318347.
As per claim 1, O’Connor teaches a system for securely transmitting electronic information used to securely transmit an electronic information to an electronic device, comprising: a first information node, a first security unit, a second information node, a second security unit and a manufacturing module (O’Connor Fig. 2, paragraph [0015]-[0016], vendor components and manufacture components);
the first security unit being connected to the first information node, the first information node receiving the electronic information, the first security unit having a first private key and a second public key (O’Connor Fig.2, Fig.3, paragraph [0016]-[0017], vendor receives information such as license information.  Vendor has vendor private key and manufacture public key); and 
the second security unit being connected to the second information node, transmission of information of the second information node being connected to the manufacturing module, the manufacturing module being connected to the electronic device, the second security unit having the second public key, a second private key and the first public key (O’Connor Fig.2, Fig.3, paragraph [0015]-[0017], manufacture being connected to IHS devices.  Manufacture has its own public and private key and the vendor public key).
O’Connor does not explicitly disclose first security unit having a first public key, wherein the first public key and first private key are generated from the first security unit, second public key is generated from second security unit;
wherein the second public key and second private key are generated from the second security unit, and the first public key is generated from the first security unit.  
Moffat teaches disclose first security unit having a first public key, wherein the first public key and first private key are generated from the first security unit, second public key is generated from second security unit (Moffat paragraph [0279]-[0280], devices generate their own public and private keys);
wherein the second public key and second private key are generated from the second security unit, and the first public key is generated from the first security unit (Moffat paragraph [0279]-[0280], devices generate their own public and private keys).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor with the known techniques of Moffat of devices generating their own private and public keys in order to keep the private keys secret.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor with the known techniques of Moffat of devices generating their own private and public keys because the results would have been predictable and resulted in the manufacture and vendor generating/having their own private and public keys.

As per claim 10, O’Connor teaches a method for securely transmitting electronic information comprising steps of: providing a first information node, a second information node, a first security unit and a second security unit, connecting the first security unit to the first information node, connecting the second security unit to the second information node, connecting transmission of information of the second information node to a manufacturing 5module (O’Connor Fig. 2, paragraph [0015]-[0016], vendor components and manufacture components);
encrypting and signing an electronic information corresponding to an electronic device by the first security unit connected to the first information node to generate a first encrypted electronic information (O’Connor Fig. 2, paragraph [0016], encrypt and sign license information); 
transmitting the first encrypted electronic information to the second information node, verifying and decrypting the first encrypted electronic information by the 15second security unit to restore the verified and decrypted first encrypted electronic information into the electronic information (O’Connor Fig. 2, paragraph [0016], transmit the encrypted license information.  Verifying and decrypting the encrypted/signed license information); and 
transmitting the electronic information via the second information node and the manufacturing module using a security mechanism and storing the electronic information in the electronic device (O’Connor Fig.2, paragraph [0016], send license information to IHS).  
O’Connor does not explicitly disclose first security unit generating a first public key and a first private key, second security unit generating a second public key and a second private key; 
the first security unit transmitting the first public key to the second security unit, the second security unit transmitting the second public key to the first security unit.
Moffat teaches first security unit generating a first public key and a first private key, second security unit generating a second public key and a second private key (Moffat paragraph [0279]-[0280], devices generate their own public and private keys); 
the first security unit transmitting the first public key to the second security unit, the second security unit transmitting the second public key to the first security unit (Moffat paragraph [0279]-[0280], device exchange public keys).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor with the known techniques of Moffat of devices generating their own private and public keys and exchanging the public keys in order to keep the private keys secret while exchanging the public keys for secure communication of data .  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor with the known techniques of Moffat of devices generating their own private and public keys and exchanging the public keys because the results would have been predictable and resulted in the manufacture and vendor generating/having their own private and public keys and having each other’s public key for secure communication of data.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Moffat, and further in view of Nguyen et al. US2020/0295921 hereinafter referred to as Nguyen.
As per claim 3, O’Connor in view of Moffat teaches the system for securely transmitting electronic information as claimed in claim 1, the electronic information is transmitted via the second information node and the manufacturing module using a security mechanism and the electronic information is stored in the electronic device (O’Connor Fig.2, paragraph [0016], manufacture receives and send license information to IHS).  
O’Connor in view of Moffat does not explicitly disclose wherein both first security unit and second security unit have a built-in key generator that complies with a key agreement protocol, the key generator of the first security unit generates an encryption shared key, electronic information is encrypted with the encryption shared key to generate a first encrypted electronic information, the first encrypted electronic information is transmitted to the second security unit via first information node and second information node, the key generator of the second security unit generates a decryption shared key, and the second security unit decrypts the first encrypted electronic information with the decryption shared key to restore the first encrypted electronic information into the electronic information.
Nguyen teaches wherein both first security unit and second security unit have a built-in key generator that complies with a key agreement protocol, the key generator of the first security unit generates an encryption shared key, electronic information is encrypted with the encryption shared key to generate a first encrypted electronic information, the first encrypted electronic information is transmitted to the second security unit via first information node and second information node, the key generator of the second security unit generates a decryption shared key, and the second security unit decrypts the first encrypted electronic information with the decryption shared key to restore the first encrypted electronic information into the electronic information (Nguyen Fig. 2, paragraph [0036]-[0046], generates shared secret based on private key and public key, encrypt data with the shared secret and transmit the encrypted data. Receive the encrypted data, generate shared secret based on private key and public key and decrypt the encrypted data with the shared secret.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the encryption technique between the vendor and manufacture of O’Connor in view of Moffat with the known encryption technique of Nguyen of encrypting data with a shared key and encrypting the shared key with a public key because the results would have been predictable and resulted in the secure communication of the license information using a shared key.

As per claim 12, O’Connor in view of Moffat teaches the method for securely transmitting electronic information as claimed in claim 10.
O’Connor in view of Moffat does not explicitly disclose further comprising steps of: providing a key generator complying with a key agreement protocol in first security unit and second security unit respectively; the key generator of the first security unit generating an encryption shared key, and encrypting electronic information with the encryption shared key to generate a first encrypted electronic information; transmitting the first encrypted electronic information to the second security unit via first information node and second information node; and the key generator of the second security unit generating a decryption shared key, and the second security unit decrypting the first encrypted electronic information with the decryption shared key to restore the first encrypted electronic information into the electronic information.  
Nguyen teaches further comprising steps of: providing a key generator complying with a key agreement protocol in first security unit and second security unit respectively; the key generator of the first security unit generating an encryption shared key, and encrypting electronic information with the encryption shared key to generate a first encrypted electronic information; transmitting the first encrypted electronic information to the second security unit via first information node and second information node; and the key generator of the second security unit generating a decryption shared key, and the second security unit decrypting the first encrypted electronic information with the decryption shared key to restore the first encrypted electronic information into the electronic information (Nguyen Fig. 2, paragraph [0036]-[0046], generates shared secret based on private key and public key, encrypt data with the shared secret and transmit the encrypted data. Receive the encrypted data, generate shared secret based on private key and public key and decrypt the encrypted data with the shared secret.).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the encryption technique between the vendor and manufacture of O’Connor in view of Moffat with the known encryption technique of Nguyen of encrypting data with a shared key and encrypting the shared key with a public key because the results would have been predictable and resulted in the secure communication of the license information using a shared key.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Moffat and Nguyen, and further in view of Liu et al. USPN6,760,752 hereinafter referred to as Liu.
As per claim 7, O’Connor in view of Moffat and Nguyen teaches the system for securely transmitting electronic information as claimed in claim 3, wherein the security mechanism is that the electronic device generates a third public key and a third private key, the third public key is transmitted to the second security unit via the manufacturing module and the second information node, the second security unit encrypts the electronic information with the second key to generate a second encrypted electronic information, the second security unit encrypts the second key with the third public key to generate a second encrypted key, the second encrypted electronic information and the second encrypted key are transmitted to the electronic device via the second information node and the manufacturing module (O’Connor Fig. 2, manufacture components and IHS; Moffat paragraph [0279]-[0280], [0290], [0296], device generates public and private key and transmits public key to second device.  Second device encrypts data key with the received public key and encrypts data with the data key.  Second device transmits the encrypted data key and the encrypted data.);
the electronic device decrypts the second encrypted key with the third private key to restore the second encrypted key into the second key, and the electronic device decrypts the second encrypted electronic information with the second key to restore the second encrypted electronic information into the electronic information and stores the electronic information in the electronic device (O’Connor Fig. 2, paragraph [0016], receive and store license data; Moffat paragraph [0281], [0294]-[0295], [0299]-[0300], receive encrypted data key and decrypt with private key.  Decrypt the received encrypted data with the data key).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor with the known techniques of Moffat of devices generating their own private and public keys and exchanging the public keys in order to provide secure communication of data between the manufacture and the IHS.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor with the known encryption technique of Moffat of devices generating their own private and public keys, exchanging the public keys, and encrypting data using publics keys because the results would have been predictable and resulted in secure communications of data between the manufacture and the IHS using the public/private keys.
O’Connor in view of Moffat and Nguyen does not explicitly disclose second security unit generates a second key.
Liu teaches second security unit generates a second key (Liu paragraph col 2 lines 32-36, col 22 lines 40-42, generate symmetric key and encrypt the symmetric key with a public key).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor in view of Moffat and Nguyen with the known technique of Liu of generating a random key in order to provide a random key for encrypting the license information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor in view of Moffat and Nguyen with the known technique of Liu of generating a random key for encrypting data because the results would have been predictable and resulted in encrypting the license data with the generated random key.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Moffat, and further in view of Liu et al. USPN6,760,752 hereinafter referred to as Liu.
As per claim 14, O’Connor in view of Moffat teaches the method for securely transmitting electronic information as claimed in claim 10,  wherein the security mechanism comprises following steps of: the electronic device generating a third public key and a third private key; transmitting the third public key to the second security unit via the manufacturing module and the second information node; the second security unit encrypting the electronic information with the second key to generate a second encrypted electronic information; the second security unit encrypting the second key with the third public key to generate a second encrypted key; transmitting the second encrypted electronic information and the second encrypted key to the electronic device via the second information node and the manufacturing 5module (O’Connor Fig. 2, manufacture components and IHS; Moffat paragraph [0279]-[0280], [0290], [0296], device generates public and private key and transmits public key to second device.  Second device encrypts data key with the received public key and encrypts data with the data key.  Second device transmits the encrypted data key and the encrypted data); 
the electronic device decrypting the second encrypted key with the third private key to restore the second encrypted key into the second key; and the electronic device decrypting the second encrypted electronic information with the second key to restore the second encrypted electronic information into the electronic 10information (O’Connor Fig. 2, paragraph [0016], receive and store license data; Moffat paragraph [0281], [0294]-[0295], [0299]-[0300], receive encrypted data key and decrypt with private key.  Decrypt the received encrypted data with the data key).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor with the known techniques of Moffat of devices generating their own private and public keys and exchanging the public keys in order to provide secure communication of data between the manufacture and the IHS.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor with the known encryption technique of Moffat of devices generating their own private and public keys, exchanging the public keys, and encrypting data using publics keys because the results would have been predictable and resulted in secure communications of data between the manufacture and the IHS using the public/private keys.
O’Connor in view of Moffat does not explicitly disclose second security unit generating a second key.
Liu teaches second security unit generating a second key (Liu paragraph col 2 lines 32-36, col 22 lines 40-42, generate symmetric key and encrypt the symmetric key with a public key).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor in view of Moffat with the known technique of Liu of generating a random key in order to provide a random key for encrypting the license information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Connor in view of Moffat with the known technique of Liu of generating a random key for encrypting data because the results would have been predictable and resulted in encrypting the license data with the generated random key.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495